Citation Nr: 1033646	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  04-28 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to November 
1954. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 Regional Office (RO) in Cleveland, Ohio 
rating decision, which denied the claim on appeal.

The Veteran testified before the undersigned at an October 2005 
videoconference hearing.  A transcript of the proceeding has been 
associated with the claims file.

The Board remanded the claim in January 2006 and November 2006.  
The requested development having been undertaken, the claim 
returns for appellate consideration. 

The Veteran's statements and the explicit request of the 
Veteran's representative have raised the issue of 
entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to the 
Veteran's service-connected seizure disorder has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and the matter 
is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is service connected for complex partial epilepsy 
with left temporal focus, rated as 20 percent disabling, and 
residuals of a right distal fibula fracture, rated as 10 percent 
disabling, for a combined rating of 30 percent.  The Veteran does 
not meet the percentage criteria for TDIU.

2.  The evidence demonstrates that the Veteran's service-
connected seizure disability prevents him from securing or 
following a substantially gainful occupation.

CONCLUSION OF LAW
 
The criteria for entitlement to TDIU on an extraschedular basis 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 
4.16(b), 4.19, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In light of the 
favorable decision herein as to the issue on appeal, the Board 
finds that any deficiencies in notice were not prejudicial to the 
Veteran.  

Factual Background

In 2002, the Veteran applied for a total disability rating based 
on individual unemployability, at the same time he filed to 
reopen his claim for service connection for a seizure disorder.  
In a January 2006 decision, in pertinent part, the Board reopened 
the seizure claim and then granted service connection, finding 
that the Veteran had a seizure disorder that pre-existed service, 
but was permanently aggravated by service.  A January 2006 rating 
decision effectuated that grant, assigning a 20 percent 
disability rating for the seizure disorder.

A July 1992 private hospital discharge summary noted that the 
Veteran had worked for approximately 30 years at his prior 
employer before retiring.

In January 1993, the Veteran was afforded a VA examination in 
connection with his claim for non-service connected pension 
benefits.  At that time, the Veteran reported weekly grand mal 
seizures, as well as petit mal seizures.  On examination there 
was no gross neurological deficit, but the examiner diagnosed a 
seizure disorder based on the Veteran's prescription for 
antiepileptic medication.

A September 1993 MRI showed left and right encephalomalacia 
consistent with old trauma versus chronic seizure focus.  At that 
time, the Veteran also reported a 30 year history of seizures.

In November 2001, the Veteran's wife described two types of 
seizures observed, one in which the Veteran would fall to the 
ground and would be slumped over and "heavy" for 30 to 40 
seconds, with verbal response but no memory for the event 
afterwards.  During the other type of seizure, the Veteran would 
turn red in the face and have a glazed look in the eyes and 
possibly lip smacking or repetitive movements during these 
episodes that would last up to 30 seconds.  In December 2001, the 
Veteran had an EEG that showed highly active L mid-temporal 
focus, baseline static encephalopathy, and LTL lesion.  

In August 2002, the Veteran underwent a neuropsychology 
evaluation at the VA in Wade Park to establish his baseline 
cognitive functioning.  His wife reported a history of at least 
one seizure per month and a tendency for increased problems every 
six months, in June and December.  The Veteran reported 3 motor 
vehicle accidents that might have involved a seizure and multiple 
falls due to seizures.  The Veteran stated that he worked as a 
shipping clerk for 8 years and as a traffic manager for 11 years.

The summary and recommendations from the neuropsychological 
evaluation were very detailed.  To summarize, they stated that 
the Veteran may have significant difficulty understanding others; 
was quite impaired with memory tasks that required sequencing and 
ordering of information mentally; had poor executive skills, 
resulting in inflexibility; had quite impaired verbal memory, 
with grossly inaccurate recall; and may be difficult to deal 
with.  The examiner even stated that the Veteran would not be 
able to dependably follow through with his VA claim because of 
the verbal memory and executive deficits, as he would become 
confused and irritated.   

A September 2002 EEG monitoring session showed evidence of L mid-
lateral temporal lobe epilepsy without any frank seizures during 
the evaluation.  The Veteran reported experiencing 5 seizures per 
week prior to beginning anti-seizure medication.  He also 
reported a motor vehicle accident in 1966, falling down a flight 
of stairs, and losing his job in 1982 as a result of his 
seizures.  The Veteran also claimed to have been thrown through 
the window of a bus as a result of a seizure.  That same month 
the Veteran reported that his last employment had been as a 
shipping clerk and that he currently enjoyed working in his 
vegetable garden.  

In support of his claim, the Veteran submitted an October 2002 
letter from his private physician who noted ongoing treatment for 
a severely intractable seizure disorder since 1999.  The Veteran 
was being treated with multiple anti-seizure medications, but 
still experienced approximately one tonic/clonic and 2 complex 
partial seizures per month.  The physician noted that MRI showed 
significant injury to the left temporal lobe and right frontal 
lobe consistent with a significant closed head trauma.  At that 
time, the physician noted that he was being evaluated for 
possible surgical intervention.  Subsequent documents show that 
the Veteran and his wife ultimately decided against surgery due 
to a lack of finances and the potential loss of 70 percent of 
vision in one eye.

In January 2003, the Veteran's wife reported that the Veteran 
experienced a seizure approximately once a week, manifested by 
staring with a red face and then lip smacking and a tendency to 
tightly grasp objects with his left hand.  On occasion, the 
Veteran's wife also reported facial drooping and no memory for 
the event after the seizure.  

In March 2003 the Veteran was afforded a VA examination for 
residuals of his right fibula fracture.  At that time, the 
Veteran reported pain and occasional swelling in the right ankle 
area, especially in cold, damp weather or with any type of 
prolonged walking or standing.  The Veteran treated occasionally 
with Tylenol and elevating the leg, both of which provided 
relief.  On examination, there was some tenderness, but no 
warmth, swelling, erythema, or bony deformity noted.

In March 2003, the Veteran's wife again noted seizures of 
approximately one per week.  In May 2003, the Veteran's wife 
reported improvement over the past months and years, with about 
two seizures per month.  

In July 2006, the Veteran was afforded another VA examination for 
residuals of his distal right fibula disability.  The examiner 
noted review of the claims file.  The Veteran reported some 
aching, pain, stiffness, and soreness into the right ankle.  The 
Veteran did not use a cane for ambulation and was retired from 
his job.  The Veteran reported some difficulties with normal 
daily activity because of unrelated (and non-service connected) 
right knee pain.  On examination, the Veteran walked with a noted 
limp and wore a right knee brace.  There was slight tenderness 
and soreness over the distal fibula, but no swelling or 
deformity.  The Veteran had 10 degrees of dorsiflexion and 35 
degrees of plantar flexion.  There were no signs of instability 
and repetitive motion did not cause additional aches, pains, 
soreness, tenderness, or fatigability.  There was arthritis of 
the right ankle on x-ray.

Entitlement to TDIU

In essence, the Veteran and his wife argue that the Veteran's 
seizure disorder has rendered him unemployable since 1982.  They 
point to the Veteran's multiple reported car accidents, his 
multiple falls and injuries, his purported receipt of 
Supplemental Security Income (SSI) benefits based on his seizure 
disorder, and his asserted termination from employment due to his 
seizure disorder.  He last worked as a traffic manager at that 
time, a position he had held for approximately 11 years.  

Disability ratings are determined by applying the criteria set 
forth in VA's Rating Schedule, which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).   
Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
Total ratings are authorized for any disability or combination of 
disabilities for which the Rating Schedule prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU on a Schedular Basis

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that the 
Veteran meets the schedular requirements.  If there is only one 
service-connected disability, this disability should be rated at 
60 percent or more; if there are two or more disabilities, at 
least one should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the combination 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2009).

The Veteran has two service-connected disabilities: complex 
partial epilepsy with left temporal focus, rated as 20 percent 
disabling, and residuals of a right distal fibula fracture, rated 
as 10 percent disabling.  The combined rating for these 
disabilities is 30 percent.  See 38 C.F.R. § 4.25 (2009).  
Therefore, the Veteran does not satisfy the threshold minimum 
percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

TDIU on an Extraschedular Basis

Where the percentage requirements of 38 C.F.R. § 4.16(a) are not 
met, entitlement to benefits on an extraschedular basis may be 
considered when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §4.16(b) (2009).   In such cases, the 
Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non-service connected conditions 
and advancing age that would justify a TDIU.  38 C.F.R. §§ 
3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); 
see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the issue 
must be addressed.  38 C.F.R. § 4.16(b).



A.	Procedural Requirements

In situations where the provisions of 38 C.F.R. § 4.16(b) are 
implicated, rating boards should refer to the Director of 
Compensation and Pension (C&P) Service for extraschedular 
consideration all cases where the Veteran is unable to secure or 
follow a substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

The Board itself cannot assign an extraschedular rating in the 
first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); see also 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
acknowledges that Bagwell and Floyd only dealt with 
extraschedular ratings under § 3.321(b)(1); however, the analysis 
in those cases is analogous to TDIU ratings under § 4.16(b) as 
well, in view of that section's similar requirement of referral 
to the Director of VA's C&P Service, in addition to Court 
precedent requiring consideration of § 4.16(b) when the issue is 
raised in an increased-rating case.  See, e.g., Stanton v. Brown, 
5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

Given the foregoing, the Board must specifically adjudicate 
whether to refer a case to the Director of C&P Service for an 
extraschedular evaluation when the issue is either raised by the 
Veteran or is reasonably raised by the evidence of record.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 
22 Vet. App. 242 (2008).  Based on the evidence, in its November 
2006 remand, the Board concluded that the Veteran's claim should 
be referred to the Director of C&P Service for a determination as 
to whether the Veteran was entitled to an extraschedular TDIU 
rating in accordance with the provisions of 38 C.F.R. § 4.16(b).  
The AOJ complied with this request, and the Director of C&P 
issued an October 2009 letter.  

The Director of C&P Service completed an administrative review in 
October 2009.  The review noted the Veteran's 20 percent 
disability rating for complex partial epilepsy with left temporal 
focus and 10 percent rating for residuals of a right distal 
fibula fracture.  The review discussed the July 1992 private 
hospital discharge summary that included the notation that the 
Veteran had worked for an employer for 30 years before retiring.  
The review also detailed the two different types of seizures 
experienced by the Veteran and his November 2001 report of 2 
seizures per month and September 2002 assessment of intractable 
seizures consistent with left temporal lobe epilepsy.  The review 
noted the October 2002 private physician's letter noting 1 tonic-
clonic and 2 complex partial seizures monthly.  In January and 
March 2003 the Veteran reported experiencing seizures once per 
week.  The review discussed the March 2003 VA orthopedic 
examination and the unavailability of the Veteran's SSA records.  
Based on the foregoing, the Director concluded that the 
evidentiary record failed to sufficiently demonstrate that the 
Veteran's service-connected disabilities rendered him unable to 
maintain gainful employment.  The residuals of the right distal 
fibula fracture were noted to be minimally disabling, at most, 
and the seizures were observed to be of the petit mal variety 
without evidence that they were of such severity to preclude the 
ability to maintain gainful employment.  In addition, the 
Director discussed the Veteran's over 30 years of work for his 
employer prior to retiring and no evidence of record showing that 
the retirement was the result of the service-connected 
disabilities.  The Director concluded that entitlement to a TDIU 
evaluation on an extraschedular basis was denied.

Therefore, the Board has complied with the legal requirements of 
referring the case for extraschedular consideration. 

B.	Jurisdictional Concerns

Once the Director of C&P declines to assign an extraschedular 
TDIU rating, the issue of extraschedular rating under 38 C.F.R. § 
4.16(b) is no longer before the Board in the first instance.  The 
question is - does the Board now have jurisdiction to adjudicate 
the extraschedular issue on the merits?  For the reasons below, 
the Board concludes it does.

 The Board's jurisdictional authority extends to all questions of 
law and fact in a matter subject to decision by the Secretary 
involving provision of benefits.  38 U.S.C.A. §§ 511(a), 7104(a).  
Although the language of 38 C.F.R. § 4.16(b) requires referral of 
an extraschedular TDIU rating to the Director of C&P for 
"consideration," it does not indicate that sole authority to 
adjudicate such claims rests with that individual.  Based on the 
Board's broad jurisdictional authority and the fact that no 
statute or regulation specifically excludes the Board from 
reviewing an extraschedular determination made by the Director of 
C&P, the Board concludes it has the authority to review the 
merits of the claim, once the referral requirements have been 
met.

In fact, the Court has held that although the Board is precluded 
from initially assigning an extraschedular rating, there is no 
restriction on the Board's ability to review the adjudication of 
an extraschedular rating once the Director of C&P determines that 
an extraschedular rating is not warranted.  Anderson v. Shinseki, 
22 Vet. App. 423, 427-28 (2009); see also Floyd, 9 Vet. App. at 
96-97 (stating that once the Board properly refers an 
extraschedular rating issue to Director of C&P for review, the 
Veteran may "continue[ ] to appeal the extraschedular rating 
aspect of this claim").  Again, although Anderson and Floyd 
specifically considered application of an extraschedular rating 
under 38 C.F.R. § 3.321(b), the Board concludes the holdings are 
equally applicable to consideration of an extraschedular TDIU 
rating, as that regulation contains a similar requirement for 
referral.  

C.	Merits of the Claim

The evidence of record is mixed with respect to entitlement to an 
extraschedular rating under 38 C.F.R. § 4.16(b).  The Board must 
determine, as a question of fact, both the weight and credibility 
of the evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the same 
probative value.  The Board must account for the evidence which 
it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 9 
Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy 
v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164, 169 (1991).

As always, when reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3 (2009).

As to the favorable evidence in support of an extraschedular 
evaluation for TDIU, the Veteran contends that he has been unable 
to work since June 1982 due to his service-connected 
disabilities, specifically due to his seizure disorder.  Prior to 
the Veteran's separation from private employment, the Veteran 
contends and the record confirms his employment for 30 years, 
with 11 years as a traffic controller and 8 years as a shipping 
clerk.  The Veteran asserts that he received SSI benefits from 
January 1983 due to his seizure disorder, until such time as he 
qualified for benefits due to his age.  In this regard, SSA has 
confirmed that any records relating to the provision of SSI 
benefits were destroyed as of December 2007.  However, the Board 
notes that the claims file includes an April 1984 letter from SSA 
to the Veteran notifying him of eligibility for benefits, 
effective January 1983.  While the Board acknowledges that the 
April 1984 letter does not specifically elucidate the basis of 
the Veteran's benefit eligibility, the letter clearly indicates 
that the basis of the award was due to disability.  Moreover, 
confirmation that the Veteran received benefits from SSA on some 
basis from January 1983 certainly lends a measure of credence to 
his assertion that the benefit award was related to his seizure 
disorder.

In addition, the Veteran has submitted a copy of "Claimant's 
Statement, Total Disability" dated in May 1984.  This statement 
was submitted to an insurance company for the purpose of applying 
for disability benefits.  On the first page, the Veteran noted 
that he had been prevented from engaging in any work, occupation, 
or business since January 1983, and he noted his last occupation 
was as a traffic manager.  The illness on which he based his 
claim was identified as "seizures - disorientation, equilibrium 
problems."  The Veteran also noted that he had been found 
totally disabled by SSA.  The second page of the application is a 
physician's statement completed by Norman Bash, M.D., in May 
1984.  This indicated that the Veteran had "Seizures with post-
ictal disorientation. Grand Mal Seizures."  Dr. Bash stated that 
the Veteran would "never" be able to work again due to this 
condition.  This two-page application is accompanied by a May 
1984 letter from an insurance company referencing the Veteran's 
entitlement to "disability retirement" benefits. 

The August 2002 VA neuropsychology evaluation, discussed in more 
detail above, is very favorable to the Veteran's claim that he is 
unable to obtain or retain gainful employment because of his 
seizure disorder.  In fact, there was such a decline in cognitive 
functioning at that time, the examiner felt the Veteran needed 
assistance filing a VA claim because of the verbal memory and 
executive deficits.

Also favorable to the Veteran's claim is a prior adjudication by 
the RO.  In a February 1993 rating decision, the RO granted non-
service connected pension benefits to the Veteran, finding that 
his then non-service connected seizure disorder was 100 percent 
disabling.   
 
The October 2002 letter from the Veteran's treating physician 
noted ongoing medication for a severely intractable seizure 
disorder that included approximately one tonic/clonic and two 
complex partial seizures per month.  The Veteran and his wife 
have consistently reported seizures of symptoms of seizures at 
least twice per month and oftentimes weekly or more.  As a result 
of these seizures, they have outlined multiple car accidents, 
multiple falls (including from the back of a truck, through a bus 
windshield, and down a flight of stairs), an injury to the hand 
at work, and other difficulties.  After one incident, the couple 
asserts that the Veteran was hospitalized for a week.  In that 
regard, the Board notes that while the Veteran and his wife may 
not, as laypersons, have the medical expertise to diagnose 
epilepsy or a seizure disorder, they are competent to report 
symptoms of a seizure and other related problems experienced, 
such as a period of hospitalization following such symptoms.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

This probative medical and lay evidence provides strong evidence 
in support of an extraschedular rating under 38 C.F.R. § 4.16(b). 
 
As to the negative evidence against an extraschedular evaluation 
for TDIU, the Director of C&P's October 2009 letter opined that 
the Veteran was not entitled to an extraschedular rating under 38 
C.F.R. § 4.16(b).  However, the Board does not find this letter 
to be especially persuasive for the following reasons.  First, 
the opinion failed to adequately address the evidence favorable 
to assignment of an extraschedular TDIU rating.  For example, the 
opinion failed to discuss the Veteran's and his wife's 
contentions of the multiple injuries suffered by the Veteran due 
to falls and other reactions during his seizures, including at 
least one on-the-job accident.  The opinion also failed to 
discuss, quite notably, the cognitive deficits shown on the 
August 2002 VA neuropsychology evaluation.  

Second, the opinion of the Director of C&P was based, in part, on 
a conclusion that the Veteran retired after 30 years of working 
with "nothing of record demonstrating or intimating that the 
veteran's retirement was the result of his service-connected 
disabilities."  This statement is factually incorrect and 
legally irrelevant.  The 1984 application for disability 
benefits, with an accompanying physician's statement, is clearly 
evidence that the Veteran left his last position because of his 
seizure disorder.  The opinion by the Director of C&P never 
addressed this evidence favorable to the Veteran or provided 
reasons for discounting its probative weight.  Regardless, even 
if the Veteran retired in 1982 for reasons other than his seizure 
disability, that is legally irrelevant.  The law does not require 
that the Veteran have left his last job because of a service-
connected disability; rather, the question is whether he can now 
retain or obtain gainful employment with his disability.  In 
other words, the status of the Veteran's disability more than 25 
years ago has no bearing on whether he can now retain or obtain 
gainful employment. 

Finally, the Director's letter failed to reconcile the decision 
denying an extraschedular TDIU rating with the February 1993 
rating decision finding the Veteran's seizure disorder 100 
percent disabling for purposes of establishing entitlement to 
non-service connected pension benefits.  As noted in the Board's 
2006 Remand, it is disingenuous to have found the seizure 
disorder totally disabling in 1993, and, furthermore, to have 
initially denied TDIU by stating that the then non service-
connected seizure disorder rendered the Veteran unemployable, but 
then to assign only a 20 percent rating for the disorder when 
service connection is granted.  

There is no medical evidence suggesting the Veteran's condition 
has improved enough since he was found disabled by VA in 1993 
that he can now work.  In fact, the August 2002 VA 
neuropsychology evaluation established significantly impaired 
cognitive functioning. 

The opinion of the Director of C&P, like all other evidence, must 
be analyzed to determine its probative value.  In this case, for 
the reasons given above, the Board must find that the opinion has 
very little probative value, in light of its failure to address 
evidence favorable to the Veteran and its conclusory statements 
that are not in accordance with the evidence of record.  

The RO never scheduled the Veteran for a C&P Examination to 
obtain an opinion as to the effect of his service-connected 
seizure disorder on his ability to be employed.  However, the 
Board is satisfied that the Veteran's service-connected seizure 
disorder prevents him from securing or following substantially 
gainful employment, despite his failing to meet the percentage 
requirements for TDIU.   The Board acknowledges that a 
significant number of the Veteran's seizures are of a minor 
nature; however, there is also evidence of seizures causing falls 
down stairs and off a truck, injuries to his hand, vehicle 
accidents, and even hospitalization.  Given this seeming abrupt 
onset of the Veteran's seizure disorder without sufficient 
warning to permit the Veteran time to protect himself from the 
effects of the seizures, the Board finds the seizure disorder 
does prevent him from securing or following substantially gainful 
employment.  In addition to the physical effects of the seizure 
disorder, the cognitive deficits shown in 2002 would reasonably 
prevent him from obtaining a position that requires understanding 
instructions, remembering what he is told, and dealing with other 
people.  The Board is hard pressed to imagine such a position 
exists and that if it did, it would provide a substantially 
gainful income.

Accordingly, affording the Veteran the benefit of the doubt, the 
Board finds that the evidence supports a finding of TDIU on an 
extraschedular basis.  38 C.F.R. § 4.3.  

	

ORDER

Entitlement to TDIU is granted on an extraschedular basis, 
subject to the laws and regulations governing the payment of VA 
compensation.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


